 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 370, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO and Clifton M. Black Co., Inc. and Local1373, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Case 7-CD-401June 9, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Clifton M. Black Co.,Inc., herein called the Employer, alleging thatLocal 370, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO,herein called the Plumbers, had violated Section8(b)(4)(D) of the Act by engaging in conduct withan object of forcing or requiring the Employer toassign certain work to employees represented by itrather than to employees represented by Local1373, United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, herein called the Car-penters.A hearing was held on June 23 and 24, 1981,before Hearing Officer Harvey R. Dasho. All par-ties appeared at the hearing and all were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Carpenters filed abrief in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error. They arehereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Employer, a Michigan corporation, with itsprincipal office and place of business in Flint,Michigan, is engaged in general construction work.During the 12-month period ending May 1981, itpurchased and received goods and materials valuedin excess of $50,000 directly from suppliers locatedoutside the State of Michigan for installation at theHyatt Regency Hotel under construction in Flint,Michigan. The parties stipulated, and we find, that262 NLIB No. 8the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that thePlumbers and the Carpenters are labor organiza-tions within the meaning of Section 2(5) of theAct.111. THE DISPUTEA. Work in DisputeThe work in dispute consists of the installation ofsynthetic marble bathroom vanity sink tops in theHyatt Regency Hotel under construction in Flint,Michigan.B. Background and Facts of the DisputeFinance/Design/Construct, Inc. (hereinafterF.D.C.), is the manager of the hotel constructionproject. The Employer entered into a contract withF.D.C. by which the Employer became a miscella-neous general contractor. As such, the Employerperforms any work that F.D.C. assigns to it. Inmid-April 1981,1 F.D.C. directed it to install vanitysink tops in the hotel bathrooms. These vanity topsare essentially countertops into which the manufac-turer has molded the sink basins. The disputed in-stallation includes sanding or sawing the vanitytops so that they fit into place, and then gluingthem to wood frames which have been nailed ontothe bathroom walls. (It is not disputed that attach-ing the faucets and drains is work which belongs toemployees represented by the Plumbers.) Approxi-mately 171 of the approximately 395 vanity topshave already been installed.The Employer employs carpenters, laborers, andplasterers, and has entered into collective-bargain-ing agreements with unions representing thosecrafts. It does not employ any plumbers and doesnot have a collective-bargaining agreement withthe plumbers union. On approximately April 15,the Employer assigned the vanity installation to itscarpenters. On or about April 20, there was ameeting attended by Charles Jenkins, businessagent for the Carpenters; Calvin Strang, businessagent for the Plumbers; Wes Worthing, project su-perintendent for the plumbing subcontractor; theFlint plumbing inspector; Glen Wilson, a repre-sentative of the Employer; and Robert Bergey,F.D.C.'s project superintendent. The purpose ofthe meeting was to settle a dispute between the' All dates herein are in 1981.62 LOCAL 370, PLUMBERSCarpenters and the Plumbers regarding the vanitytop installation. Strang maintained at the meetingthat the "city inspector" would not approve thework unless it was done by plumbers. Subsequentto this meeting, Worthing told Bergey that theplumbers would walk off the job if carpenters con-tinued to install the vanity tops. On Friday, April24, carpenters began to install the vanity tops. Atthe hearing, Strang testified that the plumberswalked off the job and went to the union hallwhere they told him that they were upset becausecarpenters were installing the tops. The plumbersreturned to work on Monday, April 27, but onMay 1 they began to picket the construction siteand all work ceased. The Employer approachedthe mayor of Flint to secure his assistance inending the picketing. The mayor contacted thePlumbers' business agent and, on May 12 or 13, heobtained an agreement that installation of the vani-ties would cease until the work dispute was re-solved. The Plumbers stopped picketing immediate-ly. Several days later, Strang had a conversationwith Bergey during which Bergey inquired wheth-er Strang had instituted a proceeding to resolve thejurisdictional dispute regarding the installation ofthe vanity tops. In response, Strang threatened topicket the construction site again.C. Contentions of the PartiesThe Carpenters contends that there is reasonablecause to believe that the Plumbers violated Section8(b)(4)(D) and the proceeding is properly beforethe Board for determination of dispute. It arguesthat, on the basis of the contract between the Em-ployer and the Carpenters, the Employer's assign-ment and preference, and economy and efficiency,the work in dispute should be assigned to the em-ployees represented by the Carpenters.The Plumbers maintains that it has not violatedSection 8(b)(4)(D), and therefore the Board has nojurisdiction to proceed in this matter. Although thePlumbers did not file a brief, it appears to assertthat the picketing was motivated by the expirationof collective-bargaining agreements between thePlumbers and various plumbing contractors. Withrespect to the merits of the work dispute, thePlumbers urges that area practice indicates thatplumbers should install the vanity tops, and thatplumbers can do the work more efficiently andeconomically than carpenters. The Plumbers alsocontends that the Flint plumbing code requires thatplumbers install the vanity tops.Finally, the Employer contends that carpentersshould do the work because they can do it moreefficiently and economically.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied (I) that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) that the parties have not agreedupon a method for the voluntary adjustment of thedispute. As to the first, after the Employer assignedthe installation to carpenters, Worthing toldBergey that the plumbers would walk off the job ifcarpenters did not stop doing the work. On April24, the plumbers did leave the jobsite when carpen-ters began the installation. They went to the unionhall where they told Strang that they objected tothe work assignment. Additionally, the picketing inMay ceased when the mayor of Flint obtained anagreement that no more tops would be installeduntil the jurisdictional dispute was resolved. A fewdays after the picketing stopped, Strang threatenedto resume the picketing when Bergey asked himwhether he was seeking to have the jurisdictionaldispute resolved. Accordingly, we conclude thatthere is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated and thatthe dispute is properly before us for determination.There is no agreed-upon method for the volun-tary adjustment of the dispute.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based oncommon sense and experience reached by balanc-ing those factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:1. Board certification and collective-bargainingagreementThere is no evidence that any of the labor orga-nizations involved herein has been certified by theBoard as the collective-bargaining representativefor a unit of the Employer's employees. The Em-ployer does not have a collective-bargaining agree-ment with the Plumbers. Although the Employerdoes have a collective-bargaining agreement withthe Carpenters, it was not admitted into evidenceand therefore we are unable to determine if ita V.LR.B v. Radio and Television Broadcast Engineers Union. Local1212, International Brotherhood of Electrical Workers. AFL-CIO [Colum-bia Broadcasting Systent], 364 U.S. 573 (1961).International Association of Machinists. Lodge Na 1743. AFL-CIO (J.A. Jones Construction Company), 135 NI.RB 1402 (1962).63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovers the work in dispute. This factor, therefore,does not favor either party.2. Employer assignment and preferenceThe Employer has assigned the work, and pre-fers an assignment, to employees represented bythe Carpenters. This factor favors an assignment ofthe work to employees represented by the Carpen-ters.3. Area practiceArea practice regarding the installation of vanitysink tops is unsettled. The parties stipulated thatcarpenters in the Flint area have installed vanitytops which do not have the sink basin already af-fixed. The Carpenters' business agent and a carpen-ter testified at the hearing that carpenters have in-stalled one-piece units at jobsites in the Flint area.Other witnesses, however, testified that plumberstypically installed one-piece units, and also thatplumbers install every type of vanity top. We con-clude, therefore, that this factor does not favoreither party.4. Relative skillsThe installation of the vanity tops requireswoodworking skills traditionally performed by car-penters. The tops sometimes must be sanded orsawed so that they fit into place properly. Thetools needed for installation include hammer, beltsander, skill saw, file, and square. After the topsare trimmed, they are glued onto wood frameswhich have been constructed and nailed into placeby carpenters. Finally, two sides are cut and fitted.Employees represented by the Carpenters have al-ready installed approximately 171 vanity tops andthe Employer has expressed its satisfaction with thework.Plumbers also work to some extent with wood.At the Hyatt Regency jobsite, they install woodbacking that supports bathroom fixtures. We find,however, that employees represented by the Car-penters are more adept at the type of work in dis-pute, particularly the trimming which is sometimesnecessary. The carpenters' greater woodworkingskills, therefore, favor the assignment of the disput-ed work to employees represented by the Carpen-ters.5. Economy and efficiency of operationThe Employer does not employ any plumbers. Itusually subcontracts out any plumbing work itmust perform to a plumbing subcontractor. At thehearing, the Employer stated that it would have togive up a portion of its contract with F.D.C. if theinstallation work were awarded to employees rep-resented by the Plumbers. The Employer explainedthat it could not subcontract this particular workbecause of the terms of its contract with F.D.C.Under that contract, the Employer is a miscella-neous general contractor, and F.D.C. retains theright to contract directly with a plumbing firm.The Employer further stated at the hearing that ifF.D.C. did not exercise this right, and instead per-mitted the Employer to subcontract the installationwork, it would be more expensive to have plumb-ers rather than carpenters do the work.The Plumbers argues that when the work is per-formed by carpenters it must be done in twostages. First, carpenters install the vanity tops, andthen plumbers hook up the drains, faucets, andpipes. The Plumbers maintains that, if plumbers in-stall the sink tops, the entire operation can be per-formed in one stage because the plumbing could behooked up as soon as the vanity top is in place.We are not persuaded by the Plumbers' argu-ment. The distinction between a one-stage and two-stage operation is artificial and insignificant. We donot believe that the vanity tops would be installedmore quickly or more efficiently simply becausethe plumbing could be hooked up immediatelyupon installation. Further, cost considerations, thepossibility that the Employer may lose this work ifit is assigned to employees represented by thePlumbers, and the greater woodworking skills ofcarpenters indicate that the installation can be donemore economically and efficiently by carpenters.We conclude, therefore, that this factor stronglyfavors an award of the work in dispute to the em-ployees represented by the Carpenters.6. Local municipal codeThe Plumbers contends that the Flint plumbingcode defines the vanity tops as plumbing fixtures4and that pursuant to the code only plumbers caninstall plumbing fixtures. However, the Flint super-visor of trade inspections, who has responsibilityfor supervising plumbing inspections, stated in amemorandum to plumbing inspectors, dated June 4,1976, that vanities into which the sinks have beenmolded are rnot plumbing fixtures and do not haveto be installed by plumbers. In another memoran-dum, dated April 23, 1961, he took the positionthat this type of vanity is a plumbing fixture, butindicated that he would permit members of the4 The plumbing code defines plunlbilg fixture as follows.A receptacle or device which is either pernmanently or temporarilyconnected to the water distribution system of the premises, and de-manids a supply of water therefrom; or discharges used water, wastematerials, or sewage either directly or indirectly to the drainagesystem of the premises; or requires both a water supply connectionand a discharge to the drainage system of the premises. Plumbing ap-pliances as a special class of fixture are further defined.64 LOCAL 370, PLUMBERSCarpenters to install the tops if it resolved its dis-pute with the Plumbers. It is therefore questionablethat the Flint plumbing code requires that the workin dispute be done by members of the Plumbers. Inany event, we have consistently refused to accordany weight to building codes in jurisdictional dis-putes. As we explained in Local 5, United Associ-ation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL-CIO (Arthur Venneri Company), 145NLRB 1580, 1597 (1964), "we are not called uponto construe or enforce local ordinances in proceed-ings under Section 10(k), and whatever the ulti-mate intendment of such regulations may be, theycannot preempt the Board's authority and responsi-bility ...." We thus conclude that the Flintplumbing code could not preclude us from award-ing the work in dispute to employees representedby the Carpenters.ConclusionBased on the entire record, and after full consid-eration of all relevant factors, we shall assign thework in dispute to employees represented by theCarpenters. We reach this conclusion particularlyin view of the Employer's assignment and prefer-ence, relative skills, and economy and efficiency ofoperation. In making this determination, we are as-signing the disputed work to employees who arerepresented by Local 1373, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, butnot to that Union or its members.i Local 103. International Brotherhood of Electrical Workers (SiemensCorp). 227 NLRB 685 (1977); Laborers International Union of VorrhAmerica, Local No. 43. AFL-CIO (John M. Gerber Plumbing & HeatingCo.), 195 NLRB 526 (1972).DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe entire record in this proceeding, the NationalLabor Relations Board hereby makes the followingDetermination of Dispute:1. Employees employed by Clifton M. BlackCo., Inc., Flint, Michigan, who are currently repre-sented by Local 1373, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, are en-titled to perform the work of installing syntheticmarble bathroom vanity sink tops in the Hyatt Re-gency Hotel under construction in Flint, Michigan.2. Local 370, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO, is not entitled and has not been entitled toforce or require the Employer by means proscribedin Section 8(bX4)(D) of the Act to award theabove work to its members or to employees it rep-resents.3. Within 10 days of the date of this Decisionand Determination of Dispute, Local 370, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Re-gional Director for Region 7, in writing, whether itwill or will not refrain from forcing.or requiringthe Employer by means proscribed by Section8(b)(4)(D) to award the work in dispute to itsmembers or to employees it represents rather thanto employees represented by Local 1373, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.65